This is an application for the writ of mandamus filed by Edward J. Coyle against A.H. Huston, judge of the district court of Logan county, for the purpose of requiring the said district judge to certify his disqualification to sit on the trial of a cause pending in said court wherein the state of Oklahoma prosecutes the said Edward J. Coyle on a criminal charge. We are of opinion that a detailed statement, or a discussion of the facts proved at the hearing is unnecessary. It is sufficient to say that it appears probable that the judge of said court is a material witness on behalf of the party moving for such change. It is our judgment that the writ of mandamus should be awarded and the change of judge directed. It is so ordered.